 Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 1 of 29




                 EXHIBIT D

REDACTED VERSION OF DOCUMENT
    SOUGHT TO BE SEALED
           Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 2 of 29




                                    FINAL AWARD


In the Matter of the Arbitration between:



      Dwight Badger, Keith Daubenspeck, and Advanced Equities Financial Corp.
                                (“CLAIMANTS”)

                                            -and-

                    Bloom Energy Corporation (“RESPONDENT”)



CASE NUMBER: 01-18-0002-7891


Counsel:

   Andrew Munro, Esq.                               Andrew Zack, Esq.
   Kimberly Moin, Esq.                              Andrew M. Zack PLLC
   Motor City Law, PLLC                             8320 Hendrie Blvd
   17227 West Seven Mile Road                       Huntington Woods, MI 48070
   Detroit, MI 48235                                Tel: (248) 709-9770
   Tel: (313) 442-7800                              azack@azacklaw.com
   amunro@motorcitylawpllc.com
   Kimberly@motorcitylawpllc.com

Counsel for Claimants


   John Dwyer, Esq.
   Jessica Valenzuela Santamaria, Esq.
   Elizabeth Skey, Esq.
   Stephen Richards, Esq.
   Cooley, LLP
   3175 Hanover Street
   Palo Alto, CA 94304



                                            Page 1 of 28
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 3 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 4 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 5 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 6 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 7 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 8 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 9 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 10 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 11 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 12 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 13 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 14 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 15 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 16 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 17 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 18 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 19 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 20 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 21 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 22 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 23 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 24 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 25 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 26 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 27 of 29
Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 28 of 29
          Case 3:21-cv-02154 Document 1-5 Filed 03/26/21 Page 29 of 29




   3. The administrative fees of the American Arbitration Association totaling $29,400.00 shall
      be borne as incurred by Claimants.

This Final Award determines all issues submitted for decision in this proceeding. Any claims
not expressly addressed in this Final Award are denied.



 Dated: March 16,               _____________________________________________
 2021
                                             Hiro N. Aragaki, Esq., Chair




                                _____________________________________________

                                          Hon. Chris Cottle (Ret.), Arbitrator




                               ___________   Lesley C. Green_____________________
                                         Hon. Lesley Green (Ret.), Arbitrator




                                         Page 28 of 28
